ORDER
The judgment of this court, 102 F.3d 379, is vacated in all respects except for the. assumption of jurisdiction. This case is remanded to the district court for further proceedings consistent with the decision of the Supreme Court of the United States, filed April 22, 1998,-U.S.-, 118 S.Ct. 1464, 149 L.Ed.2d 626.
Petitioners California and State Lands Commission shall recover one-half costs from Deep Sea Research, Inc., et al., Eight Thousand Three Hundred Sixty-two Dollars and Thirty-five Cents ($8,362.35) for costs herein expended.
SO ORDERED.